DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of compound 1 of claim 31 in the reply filed on 07/01/2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the election of species requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The elected compound 1 of claim 31 was found to be free of the prior art.  See “SEARCH 7” in enclosed search notes.
Subsequent searches of genus formula IA, IB, and IC of base claim 1 retrieved no prior art or double patent art references.  Formulae 1A, 1B, and 1C are thus free of the prior art.  Furthermore, all compounds EXCEPT compound (11) of claim 31 are free of the prior art.  Compound 11 of claim 31 has prior art (see, below).  See “SEARCH 6” through “SEARCH 11” in enclosed search notes.
However, an extended Markush search of genus formula II of base claim 1 retrieved compound (11) of claim 31.  Therefore, the Markush search will not be extended unnecessarily for additional species of genus formula II of base claim 1 in/for/during this Office Action.
The elected species and extended Markush searches to date read on claims 1 and 31-45.
Although no claims are withdrawn, please realize that the full scope of base claim 1 (upon which all other claims depend) has not yet been searched.  While genus formulae IA, IB, and IC have been fully searched, only compound (11) [from claim 31], which is a species of genus formula II of base claim 1, has been searched.  The full scope of prior art and double patent art has yet to be searched for base claim 1 beyond compound 11 of formula II (and beyond genus formula IA, IB, and IC).
The Examiner envisions many more rounds of RCE to fully search and report on prior art for other species of genus Formula II of base claim 1.
The next Office Action can properly be made FINAL if:
(1)	Applicants fail to render moot any rejection made in this Non-Final; and/or 
(2)	Applicants overcome the prior art, below, which requires an extended Markush search in the next Office Action, said extended Markush search then retrieves new prior art over another species of genus formula II from base claim 1; and/or 
(3)	Applicants’ claim amendment(s) necessitate new ground(s) of rejection(s).  See MPEP 803.02(III)(D).
Current Status of 16/968,836
This Office Action is responsive to the amended claims of July 1, 2022.
Claims 1 and 31-45 have been examined on the merits.  Claims 1, 34, 37, 40, 42-43, and 45 are original.  Claims 31-33, 35-36, 38-39, 41, and 44 are previously presented.
Priority
Applicants identify the instant application, Serial #:  16/968,836, filed 08/10/2020, as a national stage entry of PCT/US19/19185, International Filing Date: 02/22/2019, which claims priority from U.S. Provisional Application 62/634,526, filed 02/23/2018.
The effective filing date is February 23, 2018, since the instant base claim 1 finds verbatim support in the U.S. Provisional ‘526.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 31 is objected to for not containing commas in between each compound AND the article -- or -- in between the last two compounds of the list.  Please add -- or -- and commas to render moot this objection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ACS (American Chemical Society.  Chemical Abstract Service.  RN 1158383-11-9.  First made available to public/entered into STN:  16 June 2009).
The reference ACS teaches the compound:  
    PNG
    media_image1.png
    248
    573
    media_image1.png
    Greyscale
 (see enclosed ACS reference), which is a species of genus formula II from base claim 1, wherein:  R4 is methyl (alkyl); and R5 is (first interpretation as “substituted alkyl”):  alkyl further substituted with alkyl or (second interpretation):  alkyl.  Moreover, this is structurally identical to compound (11) and hence anticipates claim 31.
Furthermore, the “GPAT inhibitor”, interpreted as a property or function of claim 1, is inherently taught by the ACS reference.  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.  MPEP 2112.01(I).  This anticipates claim 1.
Conclusion
Claims 32-45 are objected to as being dependent upon a rejected base claim, but would be presently allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, this disposition will change in the (next) FINAL Office Action when the Markush search for genus formula II of base claim 1 is extended and finds new prior art against at least some of claims 32-45.
Claims 1 and 31 are not presently allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of genus formula IA of base claim 1.
A prior art search of genus formula IA of base claim 1 using Registry, HCaplus, and Casreact databases of STN only retrieved the instant application containing compounds with deuterated alkyl at position R1.  See “SEARCH 7” in enclosed search notes.
Furthermore, a hydrogen to deuterium substitution at the specific locale of R1 (resulting in a deuterated alkyl at R1) is not obvious.  It is not obvious to say that any one or more hydrogen at the alkyl of R1 could be substituted with a deuterium absent a specific prior art teaching that it would be obvious to substitute a deuterium for a hydrogen at the alkyl of R1, conveniently ignoring the hydrogens of each -CH of the phenyl to which -NH-SO2-R1 is attached.
There is no known prior art reference that either teaches or anticipates a compound of genus formula IB of base claim 1.
The STN search (using Registry, HCaplus, and Casreact databases) for any compound of genus formula IB of base claim 1 only retrieved the instant application and no other double patent or prior art reference.  See “SEARCH 8” in enclosed search notes.
There is no known prior art reference that either teaches or anticipates a compound of genus formula IC of base claim 1.
The STN search (using Registry, HCaplus, and Casreact databases) for any compound of genus formula IC of base claim 1 only retrieved the instant application and no other double patent or prior art reference.  See “SEARCH 9” in enclosed search notes.
Furthermore, a hydrogen to deuterium substitution at the specific locale of R2 and R3 (resulting in a deuterated alkyl at R2 and R3) or a hydrogen to deuterium substitution on one or more hydrogens of -CH of phenyl is not obvious.  It is not obvious to say that any one or more hydrogen at the alkyl of R2 and R3 could be substituted with a deuterium absent a specific prior art teaching that it would be obvious to substitute a deuterium for a hydrogen at the alkyl of R2 and R3, or at any one hydrogen of -CH of phenyl, conveniently ignoring other hydrogens in the compound.
However, a Markush search extension for any species of genus formula II of base claim 1 retrieved compound (11) (of claim 31), which is the subject of a prior art rejection, above.
All the compounds of claim 31 are free of the prior art EXCEPT compound (11), which is the subject of the prior art rejection, above.  See “SEARCH 11” in enclosed search notes.
A review of the instant application’s inventor/assignee/owner names within the STN “SEARCH 6” through “SEARCH 11” did not retrieve any double patent references.
Furthermore, a review of the instant application’s inventor/assignee/owner names within the PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The Representative is encouraged to contact the Examiner with questions regarding any statement made in this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625